Per Curiam.
This disciplinary matter is before the Court on Respondent Larry James Eaton’s Petition for Voluntary Surrender of License filed pursuant to Bar Rules 4-110 (f) and 4-227 (b) (2). Eaton, who has been a member of the State Bar of Georgia since 1985, admits that in 2001, he represented an individual and a corporate client in a dispossessory matter; that he abandoned the matter and failed to communicate with the individual client about the status of the case; *490and that by this conduct, he violated Rules 1.3 (a lawyer shall act with reasonable diligence and promptness in representing a client; reasonable diligence means that a lawyer shall not without just cause to the detriment of his client in effect wilfully abandon or wilfully disregard a legal matter entrusted to him) and 1.4 (a lawyer shall explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation, shall keep the client reasonably informed about the status of matters and shall promptly comply with reasonable requests for information) of the Georgia Rules of Professional Conduct, a part of Bar Rule 4-102 (d). Eaton also admits that he failed to timely answer the Notice of Investigation issued by the Investigative Panel and thereby violated Rule 9.3 (during the investigation of a Bar grievance, the lawyer complained against shall respond to disciplinary authorities in accordance with State Bar Rules). The maximum penalty for a violation of Rule 1.3 is disbarment while the maximum penalty for a violation of Rules 1.4 and 9.3 is a public reprimand.
Decided September 16, 2002.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar recommends that the Court accept Eaton’s petition and we agree. We note, in mitigation of discipline, Eaton’s cooperative attitude toward these proceedings but also note that the mitigating factor is outweighed by the aggravating factors of Eaton’s substantial experience in the practice of law and his prior disciplinary offenses, including a suspension in 1996, a Review Panel reprimand in 1999, an Investigative Panel reprimand in 2001, and an interim suspension in March 2002. Accordingly, we hereby accept Eaton’s Petition for Voluntary Surrender of License, which is tantamount to disbarment. Eaton is reminded of his duties under Bar Rule 4-219 (c).

Petition for Voluntary Surrender of License accepted.


All the Justices concur.